DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, 14, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Vallejo [US 2008/0150758].
As to claim 1, Vallejo discloses a signal head [10, figure 2] comprising: a signal housing [45], a plurality of signal lights positioned in the signal housing [24], and a protection device [42 and 49] for reducing or eliminating wind forces, the protection device comprising a snow shield [top portion of 49], and at least one wind guide element [portions below snow shield on 49]
As to claim 2, Vallejo discloses the signal head of claim 1, wherein the protection device incorporates the snow shield and the at least one wind guide element, such that the snow shield acts as a wind guide [see figure 2]
As to claim 3, Vallejo discloses the signal head of claim 2, wherein the protection device comprises a rain and/or ice diverter [see figure 2, note that rain or ice may be diverted from overhead].
As to claim 4, Vallejo discloses the railroad signal of claim 2, wherein the protection device comprises a tapered body and is configured as tunnel visor with a lower cutout [see 49, figure 2].
As to claim 6, Vallejo discloses the railroad signal of claim 2, wherein the protection device comprises metal, plastic, a type of composite material, or a combination thereof [see paragraph 34].
As to claim 7, Vallejo discloses the signal head of claim 1, wherein the snow shield is configured as tunnel visor with a lower cutout [center and bottom of 49, figure 2], and wherein the snow shield is mounted to a background support structure [20].
As to claim 8, Vallejo discloses the signal head of claim 7, wherein the at least one wind guide element comprises a transparent front wind guide attached to the snow shield [middle of 49 can guide wind and is transparent].
As to claim 9, Vallejo discloses the signal head of claim 8, wherein the transparent front wind guide comprises a curved surface [see 49, figure 2]
As to claim 10, Vallejo discloses the signal head of claim 7, wherein the at least one wind guide element comprises a front side wind guide mounted to the snow shield [see figure 2, all the bodies are integral].
As to claim 11, Vallejo discloses the signal head of claim 10, wherein the front side wind guide creates an open space between the snow shield and the front side wind guide [see center of 49, figure 2].
As to claim 12, Vallejo discloses the signal head of claim 7, wherein the at least one wind guide element comprises a rear wind guide located on a back side of the background support structure [43, figure 2].
As to claim 14, Vallejo discloses the signal head of claim 7, wherein the snow shield comprises multiple openings on side surfaces allowing air to enter or exit [43, figure 2].
As to claim 20, Vallejo discloses a signal [10, figure 2] comprising: a mounting bracket [30], and a signal head [45], the signal head being mounted to another structure [20] by the mounting bracket [see figure 2], wherein the signal head comprises a signal housing [center of 45], a plurality of signal lights positioned in the signal housing [24], and a protection device [42 and 49] for reducing or eliminating wind forces, the protection device comprising a snow shield [top of 49] and at least one wind guide element [42].

Allowable Subject Matter
Claims 5, 13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 5, 13, and 15-19 recite elements and limitations which are not taught or disclosed by the prior art when taken in combination with other claimed elements and limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pleasonton, Bezos, Kim, Krueger [see PTO-892]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875